83109: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30470: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83109


Short Caption:BLUE LAKE HOLDINGS GRP., INC. VS. DIST. CT. (FRIMET)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A717100Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBlue Lake Holdings Group, Inc.Mark D. Wray
							(Law Offices of Mark Wray)
						


Real Party in InterestAdvantage Check Cashing LLCHai Ling Chu
							(HLC Legal Ltd.)
						Kevin J. Hejmanowski
							(Leah Martin Law)
						Leah A. Martin
							(Leah Martin Law)
						


Real Party in InterestMetaspot, Inc.Hai Ling Chu
							(HLC Legal Ltd.)
						Kevin J. Hejmanowski
							(Leah Martin Law)
						Leah A. Martin
							(Leah Martin Law)
						


Real Party in InterestNewco Check Inc.Hai Ling Chu
							(HLC Legal Ltd.)
						Kevin J. Hejmanowski
							(Leah Martin Law)
						Leah A. Martin
							(Leah Martin Law)
						


Real Party in InterestRMF Consulting Group, Inc.Hai Ling Chu
							(HLC Legal Ltd.)
						Kevin J. Hejmanowski
							(Leah Martin Law)
						Leah A. Martin
							(Leah Martin Law)
						


Real Party in InterestRobert FrimetHai Ling Chu
							(HLC Legal Ltd.)
						Kevin J. Hejmanowski
							(Leah Martin Law)
						Leah A. Martin
							(Leah Martin Law)
						


RespondentKathleen E. Delaney


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


06/24/2021Filing FeeFiling fee paid. E-Payment $250.00 from Mark D. Wray. (SC)


06/24/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-18264




06/24/2021AppendixFiled Appendix to Petition for Writ. (SC)21-18265




07/21/2021Order/ProceduralFiled Order Directing Answer.  Real Parties in Interests' Answer to Petition for Writ due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)21-21032




07/22/2021Notice/IncomingFiled Proof of Service (Order Directing Answer). (SC)21-21180




08/23/2021Petition/WritFiled Real Parties in Interests' Answer to Writ of Mandamus (REJECTED PER NOTICE ISSUED 08/23/21). (SC)


08/23/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Real Parties in Interests' Answer to Writ of Mandamus. (SC)21-24530




08/23/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance (Kevin Hejmanowski). (SC)21-24534




08/23/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days.  Real Parties in Interests' Answer to Writ of Mandamus. (SC)21-24543




08/31/2021Notice/IncomingFiled Notice of Appearance (Kevin Hejmanowski, Esq. of Leah Martin Law, hereby appears as counsel for Real Parties in Interest) (REJECTED PER NOTICE ISSUED 08/31/21). (SC)


08/31/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Notice of Appearance (Kevin Hejmanowski). (SC)21-25448




09/24/2021MotionFiled Real Parties in Interests' Motion for Leave to File Late Answer and Notice of Appearance. (ANSWER DETACHED AND STRICKEN PER 9/27/21 ORDER). (SC)21-27625




09/27/2021Order/ProceduralFiled Order. Real parties in interest have filed an untimely motion for an extension of time to file their answer to the petition as well as a notice of appearance. The court grants the motion to the following extent.  The clerk shall detach the notice of appearance from the motion filed on September 24, 2021.  The clerk shall add attorney Kevin Hejmanowski as counsel of record for real parties in interest.  However, this court is unable to accept the answer submitted by real parties in interest because it does not have 1-inch margins on all four sides and it is unsigned. The clerk shall detach the proposed answer from the motion filed on September 24, 2021, and return it unfiled.  Answer due: 7 days. (SC)21-27764




09/30/2021Petition/WritFiled Real Parties In Interests' Answer to Writ of Mandamus. (SC)21-28102




10/06/2021Petition/WritFiled Petitioner's Reply to Answer of Real Parties in Interest. (SC)21-28686




10/22/2021Order/DispositionalFiled Order Granting Petition. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to issue a written ruling regarding the bench trial within 30 days of this order." JH/RP/LS. (SC)21-30470




10/22/2021WritIssued Writ with letter. Original and one copy of writ and copy of Order Granting Petition mailed to for service upon Judge. (SC)21-30494




11/15/2021WritFiled Returned Writ. Original Writ returned. Served on Judge Kathleen E. Delaney on November 9, 2021. (SC)21-32716




11/16/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-32878




11/16/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View